
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 81
        [EPA-HQ-OAR-2008-0476; FRL- 9767-9]
        Air Quality Designations for the 2008 Ozone National Ambient Air Quality Standards: Notice of Actions Denying Petitions for Reconsideration and Stay Requests
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Notice of actions denying petitions for reconsideration and stay requests.
        
        
          SUMMARY:

          The EPA is providing notice that it has responded to petitions for reconsideration of rules published in the Federal Register on May 21, 2012, and June 11, 2012, that together promulgated the initial air quality designations for the 2008 ozone national ambient air quality standards for all areas in the United States. The rules are titled, “Air Quality Designations for the 2008 Ozone National Ambient Air Quality Standards,” and “Air Quality Designations for the 2008 Ozone National Ambient Air Quality Standards for Several Counties in Illinois, Indiana, and Wisconsin; Corrections to Inadvertent Errors in Prior Designations.” Subsequent to publishing the rules, during the time period from June through October 2012, the EPA received numerous petitions requesting that the EPA reconsider its designation decisions for certain areas. The EPA carefully considered the petitions and supporting information, along with information contained in the rulemaking docket, in reaching decisions on the petitions. The EPA denied all the petitions for reconsideration in separate letters to the petitioners dated December 14, 2012. The letters explain the EPA's reasons for the denials. Four petitioners also requested that the EPA stay the effectiveness of the designation rule as it applies for a particular area, pending reconsideration. Because the EPA denied the reconsideration requests, the EPA also denied the stay requests.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Carla Oldham, Office of Air Quality Planning and Standards, U.S. Environmental Protection Agency, Mail Code C539-04, Research Triangle Park, N.C. 27711, phone number (919) 541-3347 or by email at: oldham.carla@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        I. Where can I get copies of this document and other related information?
        This Federal Register notice, the petitions for reconsideration, and the response letters to the petitioners are available in the docket that the EPA established for the rulemakings to promulgate the air quality designations for the 2008 ozone standards under Docket ID NO. EPA-HQ-OAR-2008-0476. The table below identifies the Petitioners, the dates the EPA received the Petitions, the document identification number of the Petitions, the date of the EPA's responses, and the document identification number for the EPA's responses.
        
           
          
            Petitioners
            Dates of petitions to the EPA
            Petition:Document No. in docket
            
            Date of the EPA response
            The EPAresponse:
              Document No. in docket
            
          
          
            
              Atlanta, GA Nonattainment Area
            
          
          
            Georgia Environmental Protection Division
            July 20, 2012
            0695
            December 14, 2012
            0726
          
          
            
              Charlotte, NC-SC Nonattainment Area
            
          
          
            South Carolina Department of Health and Environmental Control
            July 20, 2012
            0698
            December 14, 2012
            0727
          
          
            US Senators Graham and DeMint and US Congressman Mulvaney from SC
            July 19, 2012
            0699
            December 14, 2012
            0722
          
          
            York County, SC
            July 24, 2012
            0700
            December 14, 2012
            0721
          
          
            
              Knoxville, TN Nonattainment Area
            
          
          
            Anderson, Blount, and Knox Counties, TN
            July 20, 2012 and October 16, 2012
            0696
            December 14, 2012
            0717
          
          
            
            
              Memphis, TN-MS-AR Nonattainment Area
            
          
          
            DeSoto County, MS
            July 17, 2012
            0697
            December 14, 2012
            0723
          
          
            Shelby County, TN
            July 20, 2012 and September 18, 2012
            0702
            December 14, 2012
            0718
          
          
            State of Mississippi
            July 17, 2012
            0701
            December 14, 2012
            0756
          
          
            State of Tennessee
            July 19, 2012
            0703
            December 14, 2012
            0719
          
          
            
              Chicago-Naperville, IL-IN-WI Nonattainment Area
            
          
          
            Indiana Department of Environmental Management
            August 10, 2012
            0724
            December 14, 2012
            0728
          
          
            
              Dallas-Fort Worth, TX Nonattainment Area
            
          
          
            Bridgeport Area Chamber of Commerce, TX
            July 17, 2012
            0730
            December 14, 2012
            0742
          
          
            Chico City Council, TX
            July 18, 2012
            0706
            December 14, 2012
            0732
          
          
            City of Bridgeport, TX
            July 20, 2012
            0735
            December 14, 2012
            0745
          
          
            City of Boyd, TX
            August 7, 2012
            0707
            December 14, 2012
            0731
          
          
            City of Runaway Bay, TX
            July 17, 2012
            0708
            December 14, 2012
            0746
          
          
            Corporation for Economic Development for the City of Bridgeport
            July 17, 2012
            0754
            December 14, 2012
            0743
          
          
            Devon Energy Corporation
            July 20, 2012 and October 30, 2012
            0714
            December 14, 2012
            0736
          
          
            Gas Processors Association and Texas Pipeline Association
            July 20, 2012 and October 30, 2012
            0709
            December 14, 2012
            0738
          
          
            Look Local Wise County Task Force, TX
            July 18, 2012
            0720
            December 14, 2012
            0747
          
          
            Martin Marietta Materials
            July 20, 2012
            0752
            December 14, 2012
            0739
          
          
            Mauldin Pharmacy, Inc. dba Valu-Rite Pharmacy
            July 17, 2012
            0704
            December 14, 2012
            0737
          
          
            Newark City Council, TX
            July 19, 2012
            0744
            December 14, 2012
            0750
          
          
            Runaway Bay Economic Development Corporation
            July 12, 2012
            0729
            December 14, 2012
            0733
          
          
            Targa Resources Corporation
            July 20, 2012
            0715
            December 14, 2012
            0748
          
          
            Texas Commission on Environmental Quality
            July 18, 2012
            0713
            December 14, 2012
            0753
          
          
            TXI Operations, LP
            July 19, 2012
            0710
            December 14, 2012
            0740
          
          
            U.S. Ply
            July 17, 2012
            0749
            December 14, 2012
            0734
          
          
            Wayne Smith, Texas House of Representatives
            July 12, 2012
            0705
            December 14, 2012
            0755
          
          
            Wise County, TX
            June 15, 2012
            0725
            December 14, 2012
            0741
          
          
            
              Uinta Basin, UT Unclassifiable Area
            
          
          
            WildEarth Guardians, Southern Utah Wilderness Alliance and Utah Physicians for a Healthy Environment
            July 19, 2012
            0711
            December 14, 2012
            0751
          
          
            
              Multiple Unclassifiable/Attainment Areas
            
          
          
            Sierra Club
            July 20, 2012
            0712
            December 14, 2012
            0716
          
          Note: All document numbers listed in the table are in the form of “EPA-HQ-OAR-2008-0476-xxxx.”
        
        All documents in the docket are listed in the index at http://www.regulations.gov. Although listed in the index, some information is not publicly available, i.e., Confidential Business Information or other information whose disclosure is restricted by statute. Certain other material, such as copyrighted material, is not placed on the Internet and will be publicly available only in hard copy form. Publicly available docket materials are available either electronically in the docket or in hard copy at the Docket, EPA/DC, EPA West, Room 3334, 1301 Constitution Ave. NW., Washington, DC The Public Reading Room is open from 8:30 a.m. to 4:30 p.m. Monday through Friday, excluding legal holidays. The telephone number for the Public Reading Room is (202) 566-1744, and the telephone number for the Office of Air and Radiation Docket and Information Center is (202) 566-1742.

        In addition, the EPA has established a Web site for the ozone designations rulemakings at: http://www.epa.gov/ozonedesignations. This Federal Register notice, the petitions for reconsideration, and the response letters to the petitions are also available on this Web site along with other information relevant to the designation process.
        
        II. Judicial Review

        Section 307(b)(1) of the Clean Air Act indicates which Federal Courts of Appeal have venue for petitions of review of final actions by the EPA. This section provides, in part, that petitions for review must be filed in the Court of Appeals for the District of Columbia Circuit: (i) When the agency action consists of “nationally applicable regulations promulgated, or final actions taken, by the Administrator,” or (ii) when such action is locally or regionally applicable, if “such action is based on a determination of nationwide scope or effect and if in taking such action the Administrator finds and publishes that such action is based on such a determination.” In the rules establishing air quality designations for the 2008 ozone national ambient air quality standards, the EPA determined that the actions are of nationwide scope and effect for the purposes of section 307(b)(1). (See 77 FR 30088; May 21, 2012 and 77 FR 34221; June 11, 2012.)
        The EPA has determined that its actions denying the petitions for reconsideration also are of nationwide scope and effect because these actions directly relate to the ozone designations rulemakings that the EPA previously determined are of nationwide scope and effect. Thus, any petitions for review of the final letters denying the petitions for reconsideration must be filed in the Court of Appeals for the District of Columbia Circuit on or before March 8, 2013.
        
          Dated: December 27, 2012.
          Gina McCarthy,
          Assistant Administrator, Office of Air and Radiation. 
        
      
      [FR Doc. 2013-00053 Filed 1-4-13; 8:45 am]
      BILLING CODE 6560-50-P
    
  